STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS
                                                                                FILED
Wilton Frederick Bland,                                                    November 14, 2016
Petitioner Below, Petitioner                                                   RORY L. PERRY II, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA
vs) No. 15-0939 (Mineral County 09-C-81 & Grant County 09-C-35)

Karen Pszczolkowski, Warden,
Northern Correctional Facility,
Respondent Below, Respondent


                               MEMORANDUM DECISION
       Petitioner Wilton F. Bland, by counsel Eric S. Black, appeals the Circuit Court of Mineral
and Grant Counties’ September 1, 2015, order denying his petitions for writ of habeas corpus.1
Respondent Karen Pszczolkowski, Warden, by counsel David A. Stackpole, filed a response in
support of the circuit court order.2 On appeal, petitioner argues that the circuit court erred in
denying habeas relief because his trial counsel was constitutionally ineffective and his plea was
involuntary.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the order of the circuit court is appropriate under
Rule 21 of the Rules of Appellate Procedure.

       In May of 2007, the Mineral County grand jury indicted petitioner on seventy-one counts
of possession of material depicting minors engaged in sexually explicit conduct, in violation of
West Virginia Code § 61-8C-3; four counts of use of obscene matter with intent to seduce a
minor, in violation of West Virginia Code § 61-8A-4; two counts of distribution and display to a
minor of obscene matter, in violation of West Virginia Code § 61-8A-2; and two counts of
employment of a minor to produce obscene matter, in violation of West Virginia Code § 61-8A­

       1
         It is not readily apparent from the appendix record why the circuit court combined
petitioner’s petitions for writ of habeas corpus and entered only one order. However, we note
that the Twenty-First Judicial Circuit includes both Mineral and Grant Counties.
       2
        Pursuant to Rule 41(c) of the West Virginia Rules of Appellate Procedure, we have
replaced the original respondent, David Ballard, with Karen Pszczolkowski, Warden of the
Northern Correctional Facility, because petitioner is currently incarcerated at the Northern
Correctional Facility.


                                                1

5. Two months later, the Grant County grand jury indicted petitioner on thirty counts each of
first-degree sexual assault, in violation of West Virginia Code § 61-8B-3, and sexual abuse by a
custodian, in violation of West Virginia Code § 61-8D-5.

        In 2008, petitioner entered into Alford plea agreements to resolve the pending charges in
both Mineral and Grant Counties.3 In Grant County, petitioner pled guilty to one count of sexual
assault in the first degree and ten counts of sexual abuse in the first degree with the sentences to
run consecutively. The remaining counts were dismissed. Petitioner was sentenced to not less
than fifteen nor more than thirty-five years of incarceration on the sexual assault conviction and
one to five years each on the sexual abuse convictions. In Mineral County, petitioner pled guilty
to two counts of distribution and display to a minor of obscene matter, two counts of use of
obscene matter with intent to seduce a minor, and thirty counts of possession of material
depicting minors engaged in sexually explicit conduct with the sentences to run consecutively.
Petitioner was sentenced to one to five years of incarceration for each count of distribution, five
years for use of obscene matter with intent to seduce a minor, and two years for each count of
possession of material depicting minors. The circuit court ordered that petitioner’s Mineral
County sentences shall run concurrent to his Grant County sentences.

        Thereafter, petitioner, pro se filed, petitions for writs of habeas corpus and multiple
supplements in Mineral and Grant Counties. Thereafter, the Circuit Court of Mineral County
appointed petitioner counsel, who filed two amended petitions for writs of habeas corpus. The
circuit court held an omnibus evidentiary hearing on August 4, 2015. At the hearing, the circuit
court addressed all the grounds petitioner raised, which included ineffective assistance of counsel
and an involuntary guilty plea. After a thorough review of petitioner’s claims, the circuit court
denied both petitions by order entered on September 1, 2015. This appeal follows.

       This Court reviews a circuit court order denying habeas corpus relief under the following
standard:

               “In reviewing challenges to the findings and conclusions of the circuit
       court in a habeas corpus action, we apply a three-prong standard of review. We
       review the final order and the ultimate disposition under an abuse of discretion
       standard; the underlying factual findings under a clearly erroneous standard; and
       questions of law are subject to a de novo review.” Syllabus point 1, Mathena v.
       Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

       3
         An Alford plea, from the decision in North Carolina v. Alford, 400 U.S. 25, 91 S. Ct.
160, 27 L. Ed. 2d 162 (1970), allows a defendant to enter a guilty plea without admitting guilt. See
Syl. Pt. 1, Kennedy v. Frazier, 178 W.Va. 10, 357 S.E.2d 43 (1987) (stating that “[a]n accused
may voluntarily, knowingly and understandingly consent to the imposition of a prison sentence
even though he is unwilling to admit participation in the crime, if he intelligently concludes that
his interests require a guilty plea and the record supports the conclusion that a jury could convict
him.”).


                                                 2

        On appeal to this Court, petitioner alleges that he was entitled to habeas relief because his
trial counsel was ineffective and his plea agreements were not entered into voluntarily. The
Court, however, does not agree.

        Our review of the record supports the circuit court’s decision to deny petitioner post-
conviction habeas corpus relief based on errors alleged in this appeal, which were also argued
below. Indeed, the circuit court’s fifty-five page order includes well-reasoned findings and
conclusions as to the assignments of error raised on appeal. Given our conclusion that the circuit
court’s order and the record before us reflect no clear error or abuse of discretion, we hereby
adopt and incorporate the circuit court’s findings and conclusions as they relate to petitioner’s
assignments of error raised herein and direct the Clerk to attach a copy of the circuit court’s
September 1, 2015, “Order Denying Petitions for Writ of Habeas Corpus” to this memorandum
decision.

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.

ISSUED: November 14, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                 3